DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bangert et al. (US Pub No 2008/0190385).
In regard to claim 1, Bangert discloses a reservoir tank (see Abstract and Fig 1) comprising:
a tank body (11) that stores cooling fluid (see Paragraph 0108: “it serves as a reservoir or a reserve volume for the coolant”);
an inflow pipe (23) configured to feed the cooling fluid into the tank body (see arrow 28);
a discharge pipe (26) configured to discharge the cooling fluid from the tank body (see arrow 29);
a columnar member (14) erected inside the tank body; and
a guide member (the walls of opening 25) provided inside the tank body, wherein
the inflow pipe (23) is connected to the tank body at a position vertically (at least partially) below a liquid level of the cooling fluid stored inside the tank body (see the position of level indicator 15),
the guide member (25) is configured to guide a flow of the cooling fluid flowing from the inflow pipe into the tank body (see the flow arrow at 25, also see Paragraph 0114: “coolant inlet opening 25, through which the coolant or the coolant/gas mixture can flow into the expansion chamber 30”), the flow being guided into a substantially horizontal direction toward the columnar member (at least as exiting opening 25),
the columnar member (14) extends in a substantially vertical direction (see Fig 1) when viewed along the flow of the cooling fluid toward the columnar member, and
a part of the columnar member is disposed on an extension line of the flow of the cooling fluid toward the columnar member (column 14 being in the direction of the flow leaving opening 25, see Fig 1).
In regard to claim 3, Bangert discloses the tank of claim 1, wherein a position in which the extension line of the flow (generally the flow arrow shown at opening 25) of the cooling fluid toward the columnar member and the columnar member (14) intersect is vertically below the liquid level of the cooling fluid (see the level indicator 15).
In regard to claim 4, Bangert discloses the tank of claim 1, wherein
the guide member (25) has a curved guide surface (being a round opening, see Fig 3B), and
a central axis of the inflow pipe (23) forms an angle of 30 degrees or more and 90 degrees or less with respect to a horizontal plane (entering the tank 11 at ~45 degrees up from horizontal).
In regard to claim 5, Bangert discloses the tank of claim 1, wherein the columnar member (14) is disposed to connect a top wall and a bottom wall of the tank body (even if indirectly, all of the elements of the tank are “connected” together when assembled).
In regard to claim 7, Bangert discloses the tank of claim 1, wherein a width of the columnar member (14) when viewed along the flow of the cooling fluid toward the columnar member is 0.5 times or more and 3 times or less a diameter of the inflow pipe (14 being roughly twice as wide as pipe 23, see Fig 3b).
In regard to claim 8, Bangert discloses a reservoir tank (see Abstract and Fig 1) comprising:
a tank body (11) that stores cooling fluid (see Paragraph 0108);
an inflow pipe (23) configured to feed the cooling fluid into the tank body (see arrow 28);
a discharge pipe (26) configured to discharge the cooling fluid from the tank body (see arrow 29);
a columnar member (14) erected inside the tank body; and
a guide member (the walls of opening 25) provided inside the tank body, wherein
a pipe line is formed by the guide member and a wall surface of the tank body (formed by the walls surrounding opening 25 and the interior walls of the tank, see Fig 3b),
the pipe line is connected to the inflow pipe (23) at one end thereof (see the flow arrows), and is opened to an inner space of the tank body (see Fig 1) at a position vertically below a liquid level of the cooling fluid stored inside the tank body (see the level indicator 15) at the other end thereof,
the pipe line is configured to guide a flow of the cooling fluid flowing from the inflow pipe (23) through the pipe line into the tank body (see the flow arrows), the flow being guided into a substantially horizontal direction toward the columnar member (at least when exiting opening 25),
the columnar member (14) extends in a substantially vertical direction when viewed along the flow of the cooling fluid toward the columnar member (see Fig 1), and
a part of the columnar member is disposed on an extension line of the flow of the cooling fluid toward the columnar member (column 14 being in the direction of the flow leaving opening 25, see Fig 1).

Allowable Subject Matter
Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but appear they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747